Citation Nr: 0610281	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left knee 
disorder.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for gynecomastia.

4.  Entitlement to service connection for liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1954 to March 
1957. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  We note that this case was remanded by the 
Board in October 2004 for compliance with VCAA.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for left 
knee disability is the subject of the REMAND portion of this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A low back disability in service is not shown, or the one 
year following service, nor has competent evidence been 
presented relating the post-service diagnoses of lumbar 
spondylosis and degenerative joint disease to service.

2.  Competent evidence of gynecomastia, first shown in 2001, 
due to service-related injury or disease is not shown.

3.  A current liver disability is not shown.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Gynecomastia was not incurred in or aggravated by 
service, nor is it shown to be proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

3.  A liver disability is not currently shown.  38 U.S.C.A. 
§§ 1110, 1131, 5107(West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
November 2003 and November 2004 (subsequent to the rating 
decision on appeal).  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), the appellant was provided with 
specific information as to why the claims were being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b) (1) in a 
November 2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters contains specific requests that the 
appellant provide VA with any evidence, not already of 
record, that pertains to his claim.  Reviewing both 
statements and sworn testimony provided in January 2004, we 
observe that the appellant has not alleged the existence of 
any obtainable evidence that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the claimant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  We note that the appellant has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

VCAA notice, as required by 38 U.S.C.A. § 5103(A), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
To the extent that the notice provided to the appellant in 
November 2003 was not given prior to the first adjudication 
of the claims, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in a November 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.

The claims folder contains service records, VA treatment 
records, and private medical records.  The appellant provided 
sworn testimony along with his daughter in January 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice on 
these latter two elements, the Board finds no prejudice to 
the appellant with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board has concluded that the preponderance of the 
evidence is against the appellant's claims for service 
connection, so that any questions as to the appropriate 
disability rating or effective date to be assigned in this 
case are rendered moot.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2005).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After weighing the evidence of record the Board finds that 
the preponderance of the evidence is against service 
connection for low back disability, gynecomastia, and liver 
disorder.  It is well settled that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Although the appellant was seen for low back complaints in 
service, a back disability was not shown in service or soon 
thereafter.  Service medical records shows that the appellant 
was seen in June 1955 for complaints of back pain and 
numbness in his legs.  By history, he was in an auto accident 
7 months earlier.  Examination was unremarkable except for 
tender lumbar muscles; and clinical evaluation was normal on 
service separation examination in January 1957.  The first 
objective evidence of back disability is more than 25 years 
after service discharge.  Private treatment records dated 
1985 and a statement from the appellant's physician dated 
January 1990 reflect that he has lumbar spondylosis with 
discogenic disease.  VA treatment records dated from January 
1991 to April 2001 similarly reflect the presence of a back 
disability, diagnosed as degenerative joint disease.  
Notwithstanding the positive evidence of a current 
disability, competent evidence has not been presented linking 
the current back disability to injury or disease in service.

Also, while the appellant testified in January 2004 that he 
had back problems in service, evidence has not been presented 
showing continuity of such symptoms.  Notably, we observe 
that the appellant filed a claim with VA in August 1963 but 
did not allege any back disability and, when he filed his 
August 1991 claim, he alleged a back disability had its onset 
in 1987.  The appellant's statements do not support the 
theory of continuity of symptomatology since service.  
Rather, the statements constitute negative evidence.  
Although he was not competent to establish a diagnosis, he 
was competent to state when symptoms or pain began.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  His 1991 statement is 
competent, probative and establishes a basis for not 
obtaining an additional opinion or examination.  See Duenas 
(citation omitted).  Accordingly, the weight of the evidence 
is against service connection.

At the videoconference hearing in January 2004, the appellant 
and his daughter clearly indicated their belief that he 
developed gynecomastia and liver disorder secondary to 
service-connected prostatitis.  A review of the record 
reflects no findings for gynecomastia or a liver injury or 
disease in service.  The first evidence of gynecomastia is in 
2001.  A letter dated February 2001 from a VA staff physician 
reflects that the appellant has a number of disorders that 
includes benign prostatic hypertrophy, and that his 
medication may cause gynecomastia and nipple drainage.  A 
March 2001 VA treatment note shows complaints of breast 
enlargement and tenderness, diagnosed as gynecomastia due the 
medication Proscar.  The plan was to hold medication to see 
if symptoms improved.  Competent medical evidence linking 
gynecomastia and service or service-connected disability has 
not been presented.  The appellant is not competent to 
provide a medical opinion as to the cause of gynecomastia.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  Accordingly, the Board finds that the weight 
of the evidence is against service connection.

As for the liver disorder claim, a private treatment note 
dated November 2000 reflects that metabolic testing showed 
abnormal liver enzymes.  However, this is a laboratory 
finding.  Competent evidence showing a current liver 
disability is not shown.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 
104 F.23d 1328 1997).  As noted by the same examiner, one 
point up on the BUN was probably not significant.  
Accordingly, the weight of the evidence is against service 
connection.

The Board has carefully examined the record, weighing the 
appellant's sworn testimony and other statements along with 
the medical records.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for low back disability is denied.

Service connection for gynecomastia is denied.

Service connection for liver disability is denied.


REMAND

The appellant has not been informed or provided notice of the 
controlling statute or regulation regarding the reopening of 
claims based on the submission of new and material evidence.

We note that regulations at 38 C.F.R. § 3.156 were changed 
effective August 29, 2001.  The appellant's claim was filed 
prior to August 2001 and, therefore, the old criteria are 
applicable.  In the VCAA notice letter of March 2001, the RO 
informed the appellant that new and material evidence was 
required to reopen his claim.  However, the applicable laws 
were not provided, or cited, and he was not informed that his 
claim was evaluated under the old criteria.  Similarly, the 
December 2001 SOC and November 2005 SSOC do not contain 
notice of the applicable laws regarding the reopening of 
claims.  Also, a review of the relevant documents, as well as 
the RO's bases for denial, fails to clearly demonstrate 
whether the correct criteria were applied.  See 38 C.F.R. 
§ 19.29(b) (this provision states that an SOC must contain a 
summary of the applicable laws and regulations, with 
appropriate citations).

Accordingly, REMAND is necessary.

1.  The appellant should be provided a 
copy of the old criteria for reopening 
claims under 38 C.F.R. § 3.156 (effective 
prior to August 2001).

2.  The RO should readjudicated the claim 
to reopen based on new and material 
evidence under 38 C.F.R. § 3.156 
(effective prior to August 2001).  
Thereafter, if the claim remains denied, 
the appellant and his representative 
should be furnished a SSOC that includes 
the applicable laws and regulations, with 
appropriate citations, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


